J-A02013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES STEVEN KNIGHT                        :
                                               :
                       Appellant               :   No. 580 WDA 2020

              Appeal from the PCRA Order Entered May 18, 2020
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                          CP-25-CR-0000181-2012


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                               FILED: MARCH 29, 2021

       James Steven Knight appeals pro se from the dismissal of his fourth Post

Conviction Relief Act (“PCRA”) petition as untimely. We affirm.

       On August 16, 2012, Appellant pled guilty to third-degree murder after

beating his girlfriend’s nineteen-month-old son to death.        The trial court

sentenced Appellant to an aggregate term of fifteen to thirty-five years of

incarceration and ordered him to pay costs and $6,461.00 in restitution. 1

Appellant filed a direct appeal challenging the discretionary aspects of his

sentence. We affirmed Appellant’s judgment of sentence and our Supreme

Court denied allowance of appeal. Commonwealth v. Knight, 87 A.3d 872

(Pa.Super. 2013) (unpublished memorandum), appeal denied, 89 A.3d 1283

____________________________________________


1 Appellant’s maximum sentence was reduced from forty to thirty-five years
after the trial court granted Appellant’s post-sentence motion for
reconsideration of his sentence.
J-A02013-21



(Pa. 2014). Appellant’s judgment of sentence became final on July 21, 2014.

See 42 Pa.C.S. § 9545(b)(3).

       Appellant filed a timely pro se PCRA petition. Appointed counsel filed a

Turner/Finley2 no-merit letter, representing to the PCRA court that the

claims challenging the validity of the plea and the calculation of the prior

record score lacked merit. The PCRA court issued Pa.R.Crim.P. 907 notice of

its intent to dismiss the petition without a hearing after it found all of

Appellant’s claims meritless. The PCRA court denied the petition and granted

counsel’s petition to withdraw. Appellant attempted to appeal pro se, but the

appeal was dismissed when he failed to pay the processing fee and his request

to proceed in forma pauperis (“IFP”) was denied.

       In 2016, Appellant filed a second pro se PCRA petition, pleading error in

the denial of his IFP petition which allegedly amounted to an improper

obstruction by government officials. After providing Rule 907 notice, the PCRA

court dismissed the petition as untimely, since Appellant did not raise his claim

within sixty days of notification that his IFP petition had been denied. We

affirmed the denial of the untimely PCRA petition.         Commonwealth v.

Knight, 168 A.3d 360 (Pa.Super. 2017) (unpublished memorandum).

       In 2018, Appellant filed a petition for writ of habeas corpus, which the

lower court interpreted as his third pro se PCRA petition. Therein, Appellant

again challenged the alleged incorrect calculation of his prior record score.
____________________________________________


2  See Commonwealth v. Turner, 544 A.2d 926 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -2-
J-A02013-21



After issuing Rule 907 notice of its intent to dismiss the petition without a

hearing, the PCRA court dismissed the petition as untimely and previously

litigated. No appeal followed.

        On October 11, 2019, Appellant filed a pro se application seeking

modification of his sentence, due to the trial court’s failure to conduct an

ability-to-pay hearing before imposing costs at sentencing. Since Appellant

argued that his sentence was illegal, the PCRA court treated the filing as a

PCRA petition and issued Rule 907 notice of its intent to dismiss Appellant’s

fourth PCRA petition without a hearing.      Since Appellant had not pled an

exception to the PCRA time bar, the court dismissed the petition as untimely.

This appeal followed.

        Appellant raises the following issue for our review: “[Are] Appellant’s

allegations that the Court of Common Pleas failed to perform a payment

determination hearing at the time of sentencing pursuant to 42 Pa.C.S.

§ 9726(c), effectively before the [l]ower [c]ourt as a non-waivable challenge

to the legality of his criminal sentence and as such, a claim that [in itself]

permits review under the purview of [the] PCRA sua sponte?” Appellant’s brief

at 4.

        Appellant claims that the PCRA court erred when it construed his motion

as a PCRA petition, thus, dismissing it as untimely. Instead, Appellant alleges

that he has raised a non-waivable challenge to the legality of his sentence

which the lower court should have considered on its merits. Id. at 6. We

disagree.

                                      -3-
J-A02013-21



      It is well-settled that the PCRA is intended to be the sole means of

achieving post-conviction relief.   42 Pa.C.S. § 9542; Commonwealth v.

Haun, 32 A.3d 697 (Pa. 2011). Therefore, a collateral petition that raises an

issue that the PCRA statute could remedy is to be considered a PCRA petition.

Commonwealth v. Deaner, 779 A.2d 578 (Pa.Super. 2001).                    Stated

differently, a defendant cannot escape the PCRA time-bar by simply altering

the title of his petition or motion. Commonwealth v. Taylor, 65 A.3d 462,

466 (Pa.Super. 2013). Therefore, a motion filed after the finality of sentence

that raises an issue that can be addressed under the PCRA is to be treated as

a PCRA petition. Commonwealth v. Wrecks, 931 A.2d 717, 720 (Pa.Super.

2007). Appellant’s claim that his sentence is illegal is cognizable under the

PCRA. Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999) (holding that

claims challenging legality of sentence are subject to review within the PCRA,

but must first satisfy PCRA’s time limits). Accordingly, Appellant’s filing must

be treated as a PCRA petition. See Taylor, supra at 467-68.

      A petition for relief under the PCRA petition must be filed within one year

of the date that the PCRA petitioner’s judgment of sentence becomes final,

unless the petitioner alleges and proves an exception to the one-year time-

bar. See 42 Pa.C.S. § 9545(b). Appellant’s petition is facially untimely and

he did not allege below or in this appeal any exceptions to the time-bar.

Therefore, the PCRA court did not err when it found that his petition was

untimely filed.   See, e.g., Commonwealth v. Miller, 102 A.3d 988, 995

(Pa.Super. 2014) ([A]lthough not technically waivable, a legality of sentence

                                      -4-
J-A02013-21



claim may nevertheless be lost should it be raised in an untimely PCRA petition

for which no time-bar exception applies, thus depriving the court of jurisdiction

over the claim.” (cleaned up)). Since the PCRA court correctly determined

that it was without jurisdiction to reach the merits of the petition, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2021




                                      -5-